DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A Notice of Allowance was mailed 4/26/2022.  On 7/11/2022 the applicant filed an RCE with broadened claims.  These claims have been given the broadest reasonable interpretation in view of the specification/original filing.  Further search was conducted.  No new/additional prior art is cited at this time.
 On 7/11/22 the applicant filed a Statement of Common Ownership.  For the reasons below set forth the Statement of Common Ownership is insufficient to overcome the below rejections.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common inventor (LAN QIANG) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a common inventor (QIANG LAN) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
102 (a)(2) Rejection
Claim(s) 1, 3, 11, 12-13, 16, 19 , 21 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lan et al (US 2018/0155607) published 6/7/2018 with an effective filing date of April 19, 2016 which precedes the effective filing date of the instant application which is 9/29/2017 and has a single common inventor but no common assignee:
Regarding Claims 1, 3, 11, 12-13, 16, 19, 21 and 23
Lan et al (US 2018/0155607) discloses a composition and method involving fluid flowing through wellbores, conduits, pipes for inhibiting gas hydrate agglomerates [0012]
The hydrate inhibitor is introduced into a fluid comprising water, gas, liquid hydrocarbon or combination thereof (See claim 1 and 3 of the reference) the composition is introduced into a well bore (See claim 11 of the reference) The composition is added to a conduit a wellhead or a well bore, pipelines, piping, tubulars, etc. [0031] (meeting the limitation for introducing the additive to a fluid and for contacting a metal surface with a fluid comprising an additive of claims 1, 12, 16 and 19 for wellbore/subterranean formations and conduits and claims 13 and 16 for injection in fluid communication with the wellbore through conduit and allowing additive to contact treatment fluid)
The composition and method treats gas hydrates which are solids that agglomerate during hydrocarbon production from subterranean formations in particular in pipes and equipment during production operations [0002]

    PNG
    media_image1.png
    569
    532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    207
    512
    media_image2.png
    Greyscale
[0026]
(overlapping and encompassing the limitations of claim 18 for R1 H, R2 methyl, R3 methyl a=2 b=3 R5 C5-18 alkyl and X- carboxylate)
R1, R2 and R3 may be substituted with one or more functional groups [0015] [0017] (i.e. meeting the limitation for heteroatoms)

    PNG
    media_image3.png
    694
    865
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    306
    514
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    376
    569
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    348
    704
    media_image6.png
    Greyscale

The examples in Table 2 meet the claimed formula of claims 1 and 12 and 19
The examples meet X- of claims 2 and 14 for sulfate/organic sulfate 

Additional additives may be added to the composition such as surfactants, acids, surfactants, corrosion inhibitors, scale inhibitors, etc. [0035]



Regarding Claim 11   
The additive is made from a reaction of an acrylate or methacrylate and an amine:

    PNG
    media_image7.png
    531
    580
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    148
    506
    media_image8.png
    Greyscale





103 Rejection
Claims 6, 8-9, 10, 18 and 20  and 22 is/are rejected under 35 U.S.C. 103 as being obvious over Lan et al (US 2018/0155607) published 6/7/2018 with an effective filing date of April 19, 2016 which precedes the effective filing date of the instant application which is 9/29/2017 and has a single common inventor but no common assignee as applied to claims 1, 3, 11, 12-13, 16, 19 , 21 and 23 above. 
Regarding Claim 6:
25 ppm to 500 ppm (i.e. 0.0025 to 0.05 %)  The additive is added to fluid in an amount of 0.1 to 10 wt. % based on the volume of water in the fluid [0033] and may be in water up to 99 wt.% water [0034] thereby diluting and overlapping the claimed range of ppm.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Regarding Claims 8-9:
As above set forth, the reference having disclosed the reaction product of an amine having the claimed alkyl groups (overlapping) and methacrylate the R4 and R5 will necessarily result (i.e. due to overlapping alkyl groups)
Regarding Claims 9 and 11   
The additive is made from a reaction of an acrylate or methacrylate and an amine:


    PNG
    media_image7.png
    531
    580
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    148
    506
    media_image8.png
    Greyscale

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Regarding Claim 10:

    PNG
    media_image9.png
    329
    532
    media_image9.png
    Greyscale
(Claim 9 of reference)
The reference teaches the claimed amines but omits tallow and stearic from the list of fatty acids as such this claim is rejected under section 103 as it is not identical to instant claim 10.





Regarding Claims 18 and 20

    PNG
    media_image1.png
    569
    532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    207
    512
    media_image2.png
    Greyscale
[0026]
Thereby overlapping and encompassing the R1 H, R2 methyl, R3 methyl a=2, b= 3, R4 H and R5 C8-18 alkyl and X- carboxylate of the claims

See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Regarding Claim 22:
R1, R2 and R3  may have C1-6 hydrocarbyl with a heteroatom R1, R2 and R3 may be substituted with one or more functional groups [0015] [0017] [0027](i.e. meeting the limitation for heteroatoms)
103 Rejection (with alternative rejection)
Claims 5, 7 and 15 is/are rejected under 35 U.S.C. 103 as being obvious over Lan et al (US 2018/0155607) published 6/7/2018 with an effective filing date of April 19, 2016 which precedes the effective filing date of the instant application which is 9/29/2017 and has a single common inventor but no common assignee as applied to claims 1-3, 6, 8, 9, 11, 12-14, 16, 18 and 19-20 above alternatively further in view of Evans et al (US 2011/0100630)  
Regarding Claims 5 and 15 metal carbon steel and Regarding Claim 7 pH
Lan discloses the limitations above set forth.  The additive may be used in aqueous systems, wellhead, wellbore subterranean formations, a conduit, a vessel and/or introduced into a fluid residing therein [0029] including the equipment, pipelines, production piping, subsea, tubulars, process equipment and the like used in industrial settings for production of oil and gas including subsea wells [0031] Lan discloses the composition may comprise biocides [0035] Lan does not expressly disclose the pH of the fluid into which the additive is introduced.  However since the additive may be introduced into various formations, aqueous and non aqueous the examiner maintains these environs are known by those in the art to possess a pH which meets and/or overlaps the instantly claimed range.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
The examiner maintains it is known that drilling and well bore operations that are subterranean and/or subsea utilize carbon steel apparatus as such it is obvious to one of ordinary skill in the art at the time of filing the invention to try to use same in the process of Lan.
In the alternative,
Assuming arguendo that the various fluids, processes and apparatus into which Lan discloses the composition used in well bores does not render obvious recite the apparatus of said well bores to comprising carbon steel or the pH of the fluid to be about 4 to about 10.  
Evans et al (US 2011/0100630) teaches oil production environments fluids have injection mediums with pH of not greater than about 6.9 [0048]  Corrosion inhibitors used in the wellbore include various amines [0041] and quaternary amines (Se claims 13 and 20 of the reference) The vast majority of production conduits for years comprise carbon steels [0005] 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to try to use carbon steel apparatus in the production environment/well bore/subterranean/subsea process of Lan and to try to inject the composition into the fluids involved and injected into the well bore having a pH of up to 6.9 as taught by Evans as this is a suitable pH for use in the well boring process fluids and carbon steel are well known by those in the art as taught by Evans for use in conduits in well boring production processes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-13, 15-16, and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,011,756. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a composition in a fluid in contact with metal such as when in subterranean formation and conduit (i.e. well bore/drilling operations and equipment) with an additive of the instantly claimed formula where the issued patent formula overlaps the claimed formula and/or has hydrocarbon groups within and/or overlapping the claimed groups said additive in the patent also formed from the instantly claimed amines and acids, from various species of oils.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Claims 1, 3, 5-13, 15-16, and 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 20-28 of copending Application No 16860851 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a composition in a fluid in contact with metal such as when in subterranean formation and conduit (i.e. well bore/drilling operations and equipment) with an additive of the instantly claimed formula where the issued patent formula overlaps the claimed formula and/or has hydrocarbon groups within and/or overlapping the claimed groups.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
The applicant seeks to broaden the claims and to overcome the previously cited prior art with a recitation of common ownership.  The recitation is not persuasive for the following reasons:
Applicant argues that the statement establishes common ownership because Multi Chem Group LLC was wholly owned by Halliburton Energy Services Inc at the time of filing the invention and therefore asserts that both the cited reference and the instant application possess common ownership.  This is not persuasive.
MPEP 717.02(b) indicates that common ownership must exist not later than the effective filing date of the claimed invention.  The effective filing date of the instantly claimed invention is 9/29/2017.
The instant application was assigned to and owned by Multi-Chem Group LLC at the time of filing the invention.
The cited prior art was assigned to and owned by Halliburton Energy Services Inc.
As such there was no common ownership at the effective filing date of the instant invention.
The instant application has a chain of title as recognized in the Statement under 37CFR 3.73© filed by applicant 3/10/22:

    PNG
    media_image10.png
    266
    1012
    media_image10.png
    Greyscale

It is clear that the original assignee was Multi Chem Group LLC a legal entity differing from that of Halliburton Energy Services Inc. necessitating an actual assignment of ownership.  No common ownership existed at the effective filing date of the instant application.
	See also MPEP 2146.02
For these reasons the above rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying previous office actions.  For example:
Shumway, McDaniel (WO2016/003446) discloses a method of treating a subterranean formation by providing a composition (Abstract) in a range of about 0.1 to about 5 wt. % [0008]   (where about includes a variability of within 10 % [0012]) comprising a compound:

    PNG
    media_image11.png
    401
    927
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    386
    982
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    541
    925
    media_image13.png
    Greyscale




    PNG
    media_image14.png
    251
    971
    media_image14.png
    Greyscale

Moss (US 2004/0214725) teaching a similar compound and use but the formula is missing the final NR4 R5 group.
Lan et al (US 2018/0155608) discloses a similar composition and method but the composition formulae contains additional amide group and has an additional cation and anion rendering it materially different from the instant claims.
Miller (US 7,867,953) discloses a similar method and composition however the formula of the composition differs from the instant claims in that the terminal group after the amide is missing an amine group.  
Lan (WO 2017/184115)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771